                                                                      (SPACE BELOW FOR FILING S TAMP ONLY)

 1    Alan I. Nahmias, Esq., SBN 125140
      Scott H. Noskin, Esq., SBN 164923
 2    MIRMAN, BUBMAN & NAHMIAS, LLP
      21860 Burbank Blvd., Suite 360
 3    Woodland Hills, California 91367
      Telephone: (818) 995-2555
 4    Facsimile: (818) 451-4620
      Email: anahmias@mbnlawyers.com
 5
      Attorneys for Larry D. Simons, Chapter 7 Trustee of the
 6    Bankruptcy Estate of Deborah Cassandra Allen
 7

 8                              UNITED STATES BANKRUPTCY COURT
 9                  NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
10

11     InRe:                                            Case No. 19-41025 WJL
12                                                      Chapter 7
13                                                      RS No. AIN-002
14     ANKA BEHAVIORAL HEAL TH, INC.,                   STATUS RE: MOTION FOR RELIEF
                                                        FROM THE AUTOMATIC STAY UNDER
15                                                      11U.S.C.§362 AND REQUEST FOR
                                                        CONTINUANCE OF HEARING
16
                                                        Date: February 19, 2020
17              Debtor.                                 Time: 9:30 am
                                                        Location: 1300 Clay Street
18                                                                Courtroom 220
                                                                  Oakland, CA 94612
19                                                      Judge: Honorable William J. Lafferty
20

21    TO: THE HONORABLE WILLIAM J. LAFFERTY:

22             Larry D. Simons, the Chapter 7 Trustee ("Simons" or "Movant") of the bankruptcy estate of

23    Deborah Cassandra Allen ("Allen"), a creditor of Debtor, Anica Behavioral Health, Inc. ("Debtor" or

24    "ANKA") provides the following status regarding its Motion for Relief from the Automatic Stay

25    ("Motion") currently set for hearing on February 19, 2020.

26    Ill
27    ///

28    ///
                                                         1
      {005931 59)
     Case: 19-41025       Doc# 428    Filed: 02/18/20     Entered: 02/18/20 10:59:05     Page 1 of 3
 1    BACKGROUND

 2           As the Court may recall, although the Debtor's counsel initially filed a Statement of Non-

 3    Opposition, counsel for the Creditors' Committee appeared at the initial hearing opposing Simons'

 4    Motion asserting that he had been advised by Debtor's insurance coverage counsel that the D&O

 5    policy applicable to Allen's claim was the same policy out of which other creditors' claims would be

 6    pursued. This was based on the conclusion that the D&O policy had been extended rather than

 7    renewed, and therefore was not a new policy, and Allen's claim should be grouped with all potential

 8    claims to the policy. The Chapter 7 Trustee of the ANKA estate has taken the same position.

 9

10    REQUEST FOR CONTINUANCE

11           Certain documentation has been provided to Movant, but he is still evaluating the matter.

12    Further, counsel for the Chapter 7 Trustee is currently investigating claims against the D&O policy

13    that were made under the policy that he says is applicable to the Allen claim, and believes that the

14    Trustee will have a better idea in May or June of 2020 which claims he will pursue and possible

15    damages the estate may seek. The Movant and the Chapter 7 Trustee of the ANKA estate have

16    decided it would be prudent to continue this hearing to allow the Trustee of the ANKA estate to

17    evaluate the estate's claims, and both parties request that the hearing be continued to late May or

18    early June.

19           Counsel for Movant has a hearing he will be attending Wednesday morning at 8:30 a.m.

20    before the Honorable Sandra Klein in the Central District of California Bankruptcy Court. This 8:30

21    a.m. hearing was not scheduled at the time of scheduling the continued hearing in this case, as the

22    subject bankruptcy case in the Central District was just recently filed on January 29, 2020. Counsel

23    will request priority for the 8:30 a.m. hearing and barring an unexpected occurrence, fully expects to

24    Ill
25    Ill
26    Ill
27    Ill
28

        {00593159)
     Case: 19-41025      Doc# 428                   2
                                      Filed: 02/18/20     Entered: 02/18/20 10:59:05        Page 2 of 3
 1    be on court call for the 9:30 a.m. hearing tomorrow. In the event the hearing goes past 9:30 a.m.,

 2    counsel for Movant will attempt to have someone from his office notify this Court's clerk. Counsel

 3    have discussed continued dates, and counsel for the ANKA Trustee has Movant's counsel's consent

 4    to request a continued date.

 5
      DATED: February 18, 2020             MIRMAN, BUBMAN & NAHMIAS, LLP
 6

 7

 8                                         By:
                                                   SCOTT H. NOSKIN
 9                                                 Attorneys for Larry D. Simons, Chapter 7 Trustee of the
                                                   Bankruptcy Estate of Deborah Cassandra Allen
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

        {00593 159)
     Case:  19-41025     Doc# 428                  3
                                      Filed: 02/18/20     Entered: 02/18/20 10:59:05       Page 3 of 3
